Exhibit 10.2

SUPPORTSOFT, INC.

AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN

SupportSoft, Inc. (the “Company”) adopted its Executive Incentive Compensation
Plan effective beginning January 1, 2008, as amended and restated effective
July 1, 2008. The Company adopted this Amended and Restated Executive Incentive
Compensation Plan (the “Plan”) effective beginning January 1, 2009. The Plan is
designed to allow employees to share in Company achievements based on attainment
of pre-established, corporate financial performance and individual performance
goals. The Plan is designed to motivate and reward select employees whose
performance is critical to the overall success of the Company.

Eligibility and Plan Year

Plan eligibility is limited to Managers and above, subject to the annual review
and approval of Company management. Employees who participate in a Company sales
compensation program are not eligible for the Plan. Eligibility is not
automatic. A participant must be nominated by their supervisor with concurrence
of the next level of management, as appropriate. Eligible employees must be
employed at the end of the payment period (quarter or year) to be eligible to
receive a payment under the Plan.

The Plan is annual, January 1 through December 31, with achievement measured and
incentive awards paid on a quarterly basis, and over achievement measured and
paid on an annual basis.

Elements of the Plan

Each eligible employee has a target incentive award, calculated as a specified
percentage of that employee’s annual salary. The incentive award amount will be
based upon two components: (1) achievement by the Company or business unit
(“BU”) of its financial goals, and (2) achievement by the individual employee of
his or her management by objective (“MBO”) goals.

 

  •  

Employees who are assigned to a specific business unit (Enterprise Solutions
Group (“ESG”) or Consumer Solutions Group (“CSG”)) will be eligible for an
incentive award based in part on that business unit’s performance (the “Business
Unit Portion”).

 

  •  

Employees whose work is allocated to each of the business units on a percentage
basis will be eligible for an incentive award that includes a Business Unit
Portion that is allocated proportionately to the individual BUs. For example, an
employee who is allocated 65% to CSG and 35% to ESG will receive a Business Unit
Portion that is based 65% on CSG’s achievement of its objectives and 35% on
ESG’s performance.

 

  •  

Employees who work in General and Administrative roles (not assigned to a BU)
will be eligible for an incentive award tied to overall Company performance,
which Company performance is based on achievement of financial goals for each
business unit, evaluated separately (the “Company Portion”).



--------------------------------------------------------------------------------

  •  

The remainder of each eligible employee’s target incentive award will be based
upon his or her individual MBO goals (the “MBO Portion”).

 

  •  

The Company/BU Portion generally will be a larger percentage of the overall
target incentive award for more senior employees, who have a greater influence
on Company results. The Company will establish and may, in its discretion,
adjust the percentages of a participant’s overall target incentive award
attributable to the Business Unit Portion, the Company Portion and the MBO
Portion.

 

  •  

A partial incentive award shall be paid for partial achievement of financial
goals or individual MBO goals on a pro-rata basis. An employee may also receive
either the Company/BU Portion or the MBO Portion if one portion is earned but
not the other.

The Company/BU Portion

The Company will approve financial performance goals in advance for the periods
to which the Plan will tie. Financial goals may be defined by quarter,
semi-annually or annually. The Company may revise those financial performance
goals at any time in its discretion. The Company/BU Portion of the incentive
award is earned only at the close of the period to which it relates and only if
the performance goals are achieved as determined by the Company in its
discretion. In order to be eligible for an incentive award, a participant must
be an active, full-time employee of the Company on the last day of the period
for which the incentive award is earned.

On an annual basis, if the Company or a BU exceeds its pre-established annual
financial objectives according to guidelines set by the Company, then an
employee may be eligible to receive an incentive award that is greater than 100%
of his or her target amount, according to a pre-defined formula for business
overachievement determined by the Company. Overachievement may be capped in an
amount determined by the Company in its discretion. Any overachievement will be
earned only at the close of the Company’s fiscal year and will be paid annually.
Eligible employees must be employed at the end of the year to be eligible to
receive any incentive award payment for overachievement.

The MBO Portion

Within the first two weeks of each quarter of the Company’s fiscal year, the
employee and their supervisor will jointly prepare and agree upon written MBO
performance goals for that quarter. In appropriate cases, MBOs may extend over
more than one quarter. These goals would in turn be approved by the supervisor’s
manager and then submitted to Human Resources. MBOs should be specific,
measurable, attainable, realistic, and timely. They should define what the
employee is going to do and how it will be achieved and measured, with
quantifiable outcomes and expected completion dates. MBOs should stretch
employees outside their normal job responsibilities. MBOs may consist of both
team and individual objectives. To the extent possible and consistent with the
employee’s job description, the performance goals shall be based on objective
criteria. However, certain subjective criteria (such as “working well with
co-workers”) will necessarily be included in the goals.

 

Page 2



--------------------------------------------------------------------------------

Each individual MBO will be weighted as a percentage of the total MBO Portion
for the quarter and will be assigned a proportionate dollar award value. MBOs
are evaluated quarterly and any incentive award payments for achievement will be
calculated quarterly. If there is a threshold of achievement for a given MBO,
the employee must meet that threshold in order for any incentive award to be
paid. Each MBO may be treated differently in terms of threshold for payments. In
other words, some MBOs may require an achievement of 80% or better, while others
may not have a minimum threshold of achievement.

The MBO Portion will be earned only upon completion of the employee’s quarterly
performance review demonstrating that the employee has achieved his or her
performance goals during the course of the quarter.

Eligibility and Payments to Participants

In order to be eligible for an incentive award, a participant must be an active,
full-time employee of the Company on the last day of the quarter or year for
which the incentive award is earned. If a participant’s employment terminates
prior to the end of the quarter, the employee will not have earned any portion
of the incentive award and therefore will not be entitled to any portion of the
incentive award. The Company may make exceptions to this requirement in the
event of an employee’s death or disability, as determined by the Company in its
sole discretion. Eligible employees who terminate employment for any reason
after the end of the applicable quarter will be entitled to full payment of any
earned incentive award on the date fixed for payment.

New hires who are approved for inclusion into the plan, but become full time
regular employees after the beginning of the quarter will not receive an award
for their initial quarter of service. Exceptions will be made only with approval
of the CEO or his designee.

Employees approved for inclusion in the plan arising from promotion and/or
transfer after the start of the quarter will not receive an award for their
initial quarter in their new role. Exceptions will be made only with approval of
the CEO or his designee. However, if already in the plan, they will be eligible
for full participation in their previous position’s rate based upon that
position’s metrics.

Awards shall be paid by check less applicable taxes, after the quarterly
corporate performance results are available and certified by the Board of
Directors and employee performance against MBO goals is determined, and in any
event within 45 days following the end of the period to which the incentive
award relates. In no event will any incentive award be paid earlier than the
first day following the end of the period to which the incentive award relates
or later than March 15 of the year following the year to which the incentive
award relates. All appropriate taxes will be deducted and withheld from the
award payment, as required by federal, state and/or local laws.

* * *

 

Page 3



--------------------------------------------------------------------------------

The existence of, or an employee’s eligibility for, this Plan shall not be
deemed to give the participant the right to be retained in the employ of the
Company nor will the Plan, or rights thereunder, interfere with the rights of
the Company to discharge any participant at any time. The Plan will not be
deemed to constitute a contract of employment with any participating employee,
nor be deemed to be consideration for the employment of any participant.

The Plan, as set forth in this document, represents the general guidelines the
Company presently intends to utilize to determine what incentive awards, if any,
will be paid. If, however, at the sole discretion of the Company, the Company’s
best interest is served by applying different guidelines in special or for
unusual circumstances, it reserves the right to do so by notice to such
individuals at any time. The Company reserves the right to amend or discontinue
this Plan at any time in the best interests of the Company. Without in any way
limiting the foregoing rights of the Company, should a material acquisition,
disposition or change in corporate control occur during the Plan period, the
Company reserves the right to amend or discontinue the Plan following such event
in such manner as the Company, in its sole discretion, deems appropriate.

The Company shall have full power and authority to interpret and administer the
Plan and shall be the sole arbiter of all manners of interpretation and
application of the Plan and the Company’s determination shall be final. Any
inconsistencies that may occur between the Plan provisions and the calculation
of the incentive results will be interpreted and resolved on an individual basis
by the Company.

 

Page 4